This appeal is from a final decree granting a divorce restoring complainant's maiden name and declaring her to be the owner of a certain business known as the Roxy Bar. It is contended that the final decree was void because the service was defective and jurisdiction over the defendant was never acquired.
The record has been examined and since the question of jurisdiction was not raised until after final decree, we think State ex rel. Lorenz v. Lorenz, 149 Fla. 625, 6 So.2d 620; Walker v. Carver, 93 Fla. 337, 112 So. 45; and State ex *Page 653 
rel. Gore v. Chillingworth, 126 Fla. 645, 171 So. 649, conclude the case contrary to appellant's contention.
Affirmed.
BUFORD, C. J., CHAPMAN and ADAMS, JJ., concur.